No. 3099


                 Holding that a county conmissioners oourt
                 may rent a building in which to store food
                 and clothing furnished by the Federal Gov-
                 erment for d$sbribution to indigents, may
                 employ cs~sowzkers to assist in dstarmin-
                 ing those to whom aid must be extended, and
                 mly purchase a truck with whioh to distri-
                 bute such ocmmoditias, if reasonably news-
                 say to provide support for those persons
                 mentioned in Subdivision 11 of Article 2351,
                 Revised Civil Statutes.

                 Also holding that suoh aaaissionars' courts
                 may rant office spaoe for old age pension in-
                 vestigators, the W.‘P. A. and other Federal
                 Govertrmentprojects, if such projects are en-
                 gaged in the administration of relief to the
                 unemployed and needy people of the county.




                                                           June 13, 1940

Honorable J. M. Allen ,
County Auditor, Hunt County
Greenville, Texas

Dear Sir:                                Opinion No. O-2217

          In your letter of recent data you request our opinion in
response to the following questions:

                   *lo May the Cceuaissioners'Court legally
            lsres P building to be used 18 a-warehouse te
             store surplus oommoditiee, such a8 foods and cloth-
            ing furnished by the Federal Government to be is-
             sued to the indigents of the aaunty, and pay 8lOO.00
            ~~psrmonth rtial'for said building?
Honorable J. Idobllen, Page 2 - O-2217   Juno 13, 1940



               *20  Can the Canmissioners' Court legally pro-
         vide offioes, pay for utilities, purchase office furn-
         iture anp pay the salary of tw, men who are commonly
         called or designated as 'Case Workers' whose duties are
         to investigate various families af the county to detsr-
         mine whether or not such families are entitled to re-
         aaive the above mentioned commoditiss?

               "3s Cpn the Ccmmissionarsl Court legally pay
         for a truak purchased by the oounty which is used to
         distribute the above mentioned acanmoditissand pay
         for gasoline and the upkeep of such truck?

               -40 Kay the Ccmmissioners' Court legally pay
         office rent for sn old age pension investigator, and
         the IL P. A. and other Federal Gowrmnent projects?"

          Wile it is true, of course, that cgmni8sionerst courts in this
State are limited in their powers to those conferred by the Constitution
or by constitutional statutes,,it is likewise true that such povmrs do not
of absolute nece88ity have t0 be SXpmSS1y  given but may exist by necessary
implication. 11~Tex. Jur. 564; El Paso County v. Elam, 106 S.lTe(2d) 395;
Reward v. Henderson Co., 116 S.W* (2d) 4793 Ccmmissioners' Court of %di-
son County ve Wallaos, 15 S.VL (ad) 335*

         Article 2351, Revised Civil Statutes, provides:

                *Each aommissionars court shall e ,,.



                "11. Provide for the support of paupers and such
          idiots-and lunatics as cannot be admitted into the luna-
          tic asyllrm,residents of their county, who are unable to
          support thsmselws.   By the term resident as used herein,
          is meant a person who has been a bona fide inhabitant of
          the county not less than six months and of the State not
          less than one year.



          When the commissioners courts were expressly giwn the power
md duty to "provide for the support of paupers," by nsoessary ixxplioa-
tion they were clothed with the authority to do 01lths inoidental things
necessary to provide for their support. Just as the power to erect I
courthouse and jail carries with it authority to aoquire a building site,
Moore ve Alred, 277 SeHO 787e And, just as the power of general control
owr all roads, highways, ~ferries end bridges necessarily implies author-
ity to aonstruct a drainage ditch to protect such roads, bridges and high-
nays from flood waters. El Paso County vo.Slam, suprae See dso Terre11
Honorable J. M. Allsn, Fmge 3 (Jun8 13, 1940) O-2217



ve Spwks,   135 S.He 519

          Authority to provide food 8nd alothing for 8uoh purposes
necessarily includes the power to pessess, store and preserve the same
to that end. Furthermore, it may be more eoonamicrl and desirable to
distribute such commodities, rather than h8ve the racipienC8 come or
send for the sam8. Power to provide such food and olothing would in-
clude the power to deliver 't, 8nd authority to aaquire the nsaessary
means of delivery would Cpllow.

          When ccmrmissionsrs'courts were burdened withtha #uviyof
providing support for such persons, they wer8 given the sound disore-
tion of determining those nhcm they mwo required to provids for under
the terms of the statute. By neoessary implioation they 8oquired the
pcmr to employ such help 8s might be necessary to properly sift cut
those entitled to such relief and to investigats and ascertain the
extent and amount of the need.

          The f8ot that the Fedor   Government prwid8s the oommoditi-
es doss not, in our opinion, render the authority sf the Ccsnmissicners'
Court of Hunt %mty   any less in the distribution thereof th8n would ha
true if the County itself were furnishing suah provisions, so far as the
Stats laws 8re conowned.

          It goes without srying th8tthe disorsticn reridingin the
ocmaissioners' oourts in snchmatten must be soundly exercised. If the
recipient8 of such relief ar8 not so indigent as to fall nithin the tanus
of the statute, the commissioners oourt would be without authority to do
uly of the things you inquire about. &88uming however that the benefi-
oi8ries of such relief are within the statute, that a storehouse is
neoessary in providing then with support, that the county has no avail-
able spaae without ranting the rune, that the house rented is of size
8nd loeaticn cesunte      with th8 mod and the rent reasonable, your
first question is 8nswered in the 8ffizm8tiv8. Yeur third question 18
8nsrrsradin the same way, 88 well a8 that part of your Second qu88tioR
uerlxining to office furniture urd the tag c8se workers.

         'Ilbnow address ourselves to your fourth question, md to that
part of the seaond question relating ta the payment of utili% bills.
We quote Section 1, Article 23720-2, Vernon's Civil St8tutes, 88 follows:

                   *Seso 1. The County Ccaamissioner8~Courts
            and the City Commission ef any incorporated tanm
            within said County of this State are hereby wth-
            orized to lease or rent office space for th8 p,w-
            pose of aiding 8nd cooperating withthe agenncie8
            of the State and Fedor    Geverrment engaged in the
            rdministration ef relief of the unetaployodpnd needy
            people  of the State of Taxas, and te payths regular
HcnoraUe   J. M. Allen, Page 4 (6-13-40) Opinion O-2217



           monthly utility bills for such offices, such a8
           lights, gas and waters and when in the opinion
           of the majority of the Commissioners' Court of a
           oounty such office space is essential to the prop-
           er administration of such agencies of either the
           State or Federal Govarrm&&,   said Courts are
           hereby spaoifiaally authorized to payfor sax88and
           for the rst;ularmonthly utility bills for suoh of-
           fices out of the County's General Fund by rrPrr8nts
           as is the payment of other obligation8 ofthe
           county. . . .*

          You will note that the authority extended by the preceding
article is limited to the provision of off108 spaae for the purpose of
aiding 8nd cooperating niththe agencies of the St&e and Federal Gov-
ernment engaged in the administration of relief of the unemployed 8lld
needy psople of the State of Texas.    1ysto Federal agencies so en-
gaged, your fourth question 8nd that part of the second relating to
utility bills is ansmred in the affinntiw.      A Ccu8missioners Ccurt
could not extend such 8ssistmca to any Federal or State~agency mt 80
engrged.

                                             Yours   very   tNly


                                        BlTORIiEYGEKERA.7,
                                                         OF TEX&S

                                        By s/Glenn R. Lewis

                                              Glenn R. Levis
                                                   4**1*tm t
GRL:EF:egW

          This opinion has bwm   considered in conference, approved and
ordered recorded.

                                            s/Gerald C. Mann
                                               Gerald C. Mann
                                      ATTORNEYGERERALOF   TEXbS